Citation Nr: 1821356	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  16-27 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis left hip, status post total hip replacement. 

2.  Entitlement to Service connection for osteoarthritis right hip, status post total hip replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to December 1962 in the U.S. Navy and in the Army from February 1991 to May 1991 as a Special Forces and Intelligence Sergeant.  He had service in the Army National Guard from April 1966 to May 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned in March 2018; a transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

A claim for service connection for bilateral osteoarthritis of the hips on a secondary basis was denied in a rating decision dated February 2009.  The Veteran did not appeal within one year and the rating decision became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.302 (2017).  The current claim is service connection for bilateral osteoarthritis of the hips, status post total hip replacements, directly caused by in-service disease or injury and is not subject to finality consideration.  Harder v. Brown, 5 Vet. App. 183 (1993).





FINDING OF FACT

The Veteran's bilateral hip osteoarthritis, status post total hip replacements, is attributable to service.


CONCLUSION OF LAW

Bilateral hip osteoarthritis, status post total hip replacements, is the result of service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110, 1131 (2012). 

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

For a medical opinion (i.e., medical evidence) to be given weight, it must be: (1) based upon sufficient facts or data; (2) be the product of reliable principles and methods; and (3) be the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In the context of Reserve or National Guard service, the term "active military, naval, or air service" includes any period of active duty for training (ACDUTRA) in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training (INACDUTRA) during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  
38 U.S.C. § 101(24); 38 C.F.R. § 3.6.

Active duty for training includes full-time duty with the Army National Guard or Air National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C. § 101(22)(C); 
38 C.F.R. § 3.6(c).  Inactive duty training includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Legal Analysis

The Veteran was a Special Forces operations sergeant.  See March 2018 Board hearing.  He was a jumpmaster and reported having made over 168 jumps. Id.  He contends that repeated jumps over the years caused wear and tear to the hip joints resulting in arthritis.  Id.

Service treatment records are silent for symptoms or treatment for individual trauma or repetitive injuries of the hips or residual manifestations.  In several National Guard physical examinations including an October 1995 examination, the Veteran reported a history of a right ankle fracture in a parachute jump but no other fractures, lameness, arthritis, or bone or joint deformities.  

VA treatment records start in January 2007 and mention back pain, left knee pain, and complaints of arthralgia, swollen joints, leg cramps, and loss of muscle strength but nothing specific to the hips.  An October 2007 private treatment record reported hip pain and low back pain, gradual onset without reported injury. X-rays showed moderate DJD bilateral of the hips.

The Veteran had severe left hip degenerative joint disease by 2008 and had a total left hip replacement in June 2008.  Dr. D. H., a private orthopedic surgeon, performed the procedure.  Hip pain was mentioned in September 2008 VA treatment records, improved since replacement, with no onset date.  The Veteran underwent a right hip replacement in July 2010 by the same orthopedic physician.

There are two relevant medical opinions that address the origin of the hip disorders that ultimately required bilateral hip replacements: a VA opinion following an August 2014 examination, and an opinion from the Veteran's attending orthopedic physician surgeon in several letters.  

In a VA examination in August 2014, a VA general compensation and pension physician noted total hip arthroplasty in both hips in 2010.  Examiner gave the Veteran's medical history is pain onset in 2005 or 2006, with hip replacements:  right in 2010 and left in 2008.  The examiner reported review of the file, including the private doctor's statements.  The examiner found the bilateral hips were less likely due to service.  The opinion states: 

Based on review of the medical records, medical literature, and my clinical experience.  Review of STRs is silent for bilateral hip condition.  History of intercurrent injury post service is unknown.  Bilateral hip DJD was diagnosed in 2007.  The bilateral hip condition developing 16 years following AD cannot reasonably be connected to AD service when there are multiple other aging/occupational/daily activity factors in the intervening years.

The private orthopedic physician, Dr. D. H., provided several medical opinions or statements and made statements to the Veteran regarding treatment and onset of his disability.  As the Veteran is competent to report what Dr. D. H. told him and his statements are consistent with the treatment records, they are considered part of the medical opinion. 

The Veteran first went to Dr. D. H. in October 2007 complaining of hip problems.  See November 2008 private medical statement.  He reported injury while jumping in an airborne unit.  Id.  On physical examination, he had pain with internal enteral rotation and tenderness over the tibial tubercle.  Id.  Diagnosis was bilateral degenerative joint disease.  The Veteran stated that when he first sought treatment with Dr. D. H., the doctor asked him if he was in the airborne after taking X-rays, as his X-rays were indicative of such service.  Dr. D. H. stated his X-rays showed hip damage and that he would need to have his hips replaced, which subsequently happened, with the left replaced in June 2008 and the right in July 2010.  Dr. D. H. submitted an opinion dated June 2013 stating repeated jumps (168) over the course of many years with over a hundred pounds of heavy equipment would result in his bilateral hip pain and, ultimately, severe osteoarthritis.  Dr. D. H. restated this opinion in another opinion in March 2018.

Both examiners are competent as medical professionals.  Therefore, the question is which opinion carries more weight.  

There are a number of factors which suggest the private orthopedic physician's opinion should be given more weight.  One, he treated the Veteran over an extended period.  Second, he is a specialist in orthopedics.  In fact, the private physician was at one point the Chief of Total Joint Replacement Surgery at Walter Reed Army Medical Center and is presumed to have extensive experience with this type of issue.  The VA examiner gave his professional credentials as a "M.D.," without reference to a specialty.

Additionally, the VA examiner considered only the period of "AD" or active duty, and did not consider the effects of other periods of service.  Service connection is warranted for a disease or injury incurred in or aggravated in line of duty during a period of ACDUTRA or injury incurred in or aggravated in line of duty during a period of INACDUTRA. While the Veteran has not reported a specific traumatic injury, it is clear from his statements that repeated jumps caused repetitive joint trauma eventually caused pain and arthritis.  The private medical opinion considered all qualifying service.  In addition, the VA examiner used a rather formulaic statement that there are "multiple other aging/occupational/daily activity factors in the intervening years," but also did not state what "occupational" or "daily activities" were.  As the Veteran had three decades in service with multiple years showed close to or over 50 days of inactive-duty training and, in most years, between 15 and 72 days of active duty (including ACDUTRA), with repeated jumps (well over a hundred and fifty), it seems "occupational" factors would almost certainly include service.

In sum, the Board gives more weight to the private opinion which supports a finding of service connection.  As a result, entitlement to service connection for bilateral osteoarthritis is warranted.


ORDER

Service connection for osteoarthritis left hip, status post total hip replacement is granted.

Service connection for osteoarthritis right hip, status post total hip replacement is granted.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


